Citation Nr: 0921027	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  05-03 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her sister-in-law


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran had active military service from October 1969 to 
April 1971, including service in the Republic of Vietnam 
between March 1970 and January 1971.  He died in July 2003.  
The appellant is his widow.  She appealed to the Board of 
Veterans' Appeals (Board) from a September 2003 decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which denied her claims for service 
connection for the cause of his death, and for DIC benefits 
under 38 U.S.C.A. § 1318 (West 2002).

In March 2007, the appellant and the Veteran's sister 
testified before the undersigned at a Travel Board hearing at 
the RO.  A transcript of this proceeding is of record.  Later 
in October 2007 the Board remanded the case to the RO for 
further development. 


FINDINGS OF FACT

1.  The Veteran died in July 2003.  The immediate cause of 
death was determined to be rupture of myocardium, due to or 
as a consequence of myocardial infarction, which in turn was 
due to or as a consequence of ischemic heart disease.  

2.  Rupture of myocardium, myocardial infarction, and/or 
ischemic heart disease were not manifested during service or 
shown to be causally related to service, nor were any of 
these conditions proximately due to or the result of a 
service-connected disease or injury; nor was any 
cardiovascular condition manifested within one year of 
separation from service; nor was any disability of service 
origin involved in the Veteran's death.

3.  The Veteran was not evaluated as being totally disabled 
as a result of a service-connected disability (or based on 
unemployability) for 10 continuous years immediately 
preceding death, was not rated as being totally disabled 
continuously for a period of no less than five years 
immediately preceding his death, nor was he a former prisoner 
of war.


CONCLUSIONS OF LAW

1.  A service-connected disability did not cause or 
contribute substantially or materially to the Veteran's 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2008).

2. The criteria for DIC under the provisions of 1318 have not 
been met. 38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim. This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107; 38 C.F.R. § 3.159. 

The notice should inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim.  It should also inform the claimant about the 
information and evidence that VA will seek to provide, and 
the information and evidence the claimant is expected to 
provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004).

Certain additional notice requirements apply in the context 
of a claim for Dependency Indemnity and Compensation (DIC) 
benefits based on service connection for the cause of death.  
See Hupp v. Nicholson, 21 Vet. App. 342 (2007). Generally, 
section 5103(a) notice for a DIC case must include: (1) a 
statement of the conditions, if any, for which a veteran was 
service-connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service- 
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service-connected.  The content of the 
section 5103(a) notice letter will depend upon the 
information provided in the claimant's application.

By way of letters dated in August 2003 and October 2007, and 
the statement of the case and two supplemental statements of 
the case, VA notified the appellant of the information and 
evidence needed to substantiate and complete a claim.  This 
notice discussed the matters generally, and specifically 
addressed the pertinent laws and regulations pertinent to the 
claimed issues, including notice of what part of that 
evidence is to be provided by the claimant, and notice of 
what part VA will attempt to obtain.   

Additionally, the October 2007 correspondence specifically 
notified the appellant of the information required to comply 
with the requirements indicated in Hupp, supra. VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, and the 
responsibilities of the parties in obtaining the evidence. 

The Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant.  The case was last readjudicated in a March 2009 
supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence. VA 
has also obtained a medical opinion in relation to the claim 
for entitlement to service connection for the cause of the 
Veteran's death.  

Notably, following the October 2007 Board remand, the RO 
requested the appellant to provide information and 
authorization to enable a request for additional medical 
records from any pertinent medical providers, including from 
the Texoma Medical Center where the Veteran died but no 
terminal records have been obtained.  The record since then 
does not show that she complied with that request.

Thus, in sum, the Board finds that VA has satisfied both the 
notice and duty to assist provisions of the law.

II.  Entitlement to Service Connection for Cause of Death

The appellant essentially asserts that the Veteran's death 
due to the causes listed on his death certificate is related 
to service.  At the hearing in March 2007, she testified, in 
essence, claiming that the Veteran's back problems caused 
deterioration of other organs, and resulted in rheumatoid 
arthritis, leading to cardiovascular problems.  She also 
claimed that the medication taken for service-connected 
disabilities resulted in the Veteran's death.  

Service connection may be established for the cause of a 
veteran's death when a service-connected disability "was 
either the principal or a contributory cause of death." 38 
C.F.R. § 3.312(a); see 38 U.S.C.A. § 1310; see also 38 
U.S.C.A. §§ 1110 and 1112 (setting forth criteria for 
establishing service connection).  A service-connected 
disability is the principal cause of death when that 
disability, "singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto."  38 C.F.R. § 3.312(b).  

For a service-connected disability to constitute a 
contributory cause of death, it must be shown to have 
contributed substantially and materially to the Veteran's 
death; combined to cause death; aided or lent assistance to 
the production of death; or resulted in debilitating effects 
and general impairment of health to an extent that would 
render the Veteran materially less capable of resisting the 
effects of other disease or injury causing death, as opposed 
to merely sharing in the production of death.  38 C.F.R. 
§ 3.312.  

Although there are primary causes of death that by their very 
nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, even in 
such cases, consideration must be given to whether there may 
be a reasonable basis to hold that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death, where the service-connected 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  Id.

Service connection for the cause of a veteran's death may be 
demonstrated by showing that the Veteran's death was caused 
by a disability for which service connection had been 
established at the time of death or for which service 
connection should have been established.  Service connection 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. §§ 1110 and 1131; 38 C.F.R. § 3.303(a).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  The determination as to whether these 
Hickson requirements are met is based on an analysis of all 
the evidence of record and the evaluation of its credibility 
and probative value.  See Baldwin v. West, 13 Vet. App. 1 
(1999); 38 C.F.R. § 3.303(a) (2004).

Service connection may be established on a secondary basis 
for a disability, shown to be proximately due to, or the 
result of, a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).  

Service connection may also be established for a current 
disability on the basis of a "presumption" under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1131 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a); see also 67 
Fed. Reg. 67792-67793 (Nov. 7, 2002).  Service connection for 
cardiovascular renal disease, and heart disorders of 
endocarditis (valvular heart disease), and myocarditis, may 
be established based on a legal "presumption" by showing that 
the conditions were manifested to a degree of 10 percent or 
more within one year from the date of separation from 
service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307 and 3.309.

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury that are observable through the senses.  However, when 
the determinative issue involves a question of medical 
causation, only individuals possessing specialized training 
and knowledge are competent to render an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

At the time of the Veteran's death, service connection was in 
effect for spondylolisthesis of L5-S1 due to back injury, 
evaluated as 60 percent disabling; and right leg length 
discrepancy, 3.5 centimeters longer than the left leg, 
evaluated as 10 percent disabling.    

The August 2003 official certificate of death shows that the 
Veteran died in July 2003.  The certificate of death shows 
that the immediate cause of the Veteran's death was rupture 
of myocardium, due to or as a consequence of myocardial 
infarction, which in turn was due to or as a consequence of 
ischemic heart disease.  The certificate indicated that 
ischemic heart disease was the underlying disease that 
initiated events resulting in death.  The certificate also 
noted that the approximate interval between onset and death 
was unknown for the three conditions.

Service medical records show no indications of any of these 
cardiovascular/heart-related conditions.  The report of a 
physical examination in March 1971 shows that the Veteran's 
blood pressure was recorded as 124 systolic pressure and 86 
diastolic pressure.  At that time no abnormal evaluations of 
the cardiovascular system or otherwise referable to the 
conditions listed on the certificate of death.  

There are no medical records following service before the 
1990s.  VA treatment records show that the Veteran reported 
complaints and received treatment for various conditions 
including rheumatoid arthritis and degenerative joint 
disease.  Conditions of the skeletal system included hip and 
knee disorders.  In the early 1990s the Veteran was diagnosed 
with rheumatoid arthritis and degenerative joint disease 
involving the hips and knees, with total replacements of the 
right and left hip and right knee.  A VA treatment record in 
October 1993 includes findings that the heart showed regular 
rate and rhythm, and had no gallups.  A December 2002 VA 
treatment record lists a history of: angioplasty in 1994 and 
diagnosis of coronary heart disease in 2002.  

A December 2008 VA examination report shows that the examiner 
was requested to provide an opinion as to whether the 
Veteran's service-connected spondylolisthesis of the L5-S1 
vertebrae and leg length discrepancy were significant 
contributing factors to the cause of the Veteran's death.  In 
this connection the examiner was asked to include opinions as 
to whether (1) the service-connected back and leg disorders 
contributed to the Veteran's death by having caused 
rheumatoid arthritis, which in turn aggravated existing 
cardiovascular disease; and (2) whether the back and leg 
disorders were directly contributing factors to the 
cardiovascular pathology, including the result of medications 
prescribed for these orthopedic disorders.  

After reviewing the claims file and current medical 
literature, the examiner provided the following comments.  
There was no evidence that conditions such as leg length 
discrepancy or spondylolisthesis can cause rheumatoid 
arthritis.  The examiner commented on a letter on file from 
Dr. Surekha Gangasani, in which he wrote that "I believe 
that the leg length difference is exacerbating the back pain 
in addition to the active rheumatoid arthritis."  The 
examiner commented that this statement said nothing as to the 
causation of rheumatoid arthritis, but only means that the 
pain from the spondylolisthesis and leg length discrepancy 
would be in addition to the pain from the rheumatoid 
arthritis.

The examiner concluded with the following set of opinions.  
Essentially the examiner did not believe that the service-
connected disabilities were the cause of the rheumatoid 
arthritis; and given that, no opinion was necessary regarding 
whether related medication contributed to the Veteran's 
cardiovascular disease.  The examiner noted that the Veteran 
had a 30 year history of smoking two to three packs of 
cigarettes per day.  He also had dyslipidemia manifested by 
low HDL (high density lipoprotein).  The examiner opined that 
these were the Veteran's primary risk factors for development 
of coronary artery disease.  The spondylolisthesis and leg 
length discrepancy would not have caused the cardiovascular 
disease; and pain medication for the service-connected 
disabilities would not be a significant risk factor.  Based 
on the foregoing, the examiner opined that it was less likely 
than not that the Veteran's spondylolisthesis and leg length 
discrepancy were significant contributing factors to the 
cause of the Veteran's death. 

Other than the certificate of death, there are no other 
medical records showing any significant cardiovascular 
problems following service and prior to the December 2008 VA 
examination report, which contains the opinion discussed 
above.    

After review of the evidence of record, the Board finds that 
the preponderance of the evidence is against the appellant's 
claim of entitlement to service connection for the cause of 
the Veteran's death. 

First, the record does not show a continuity of 
symptomatology (or treatment) following service and prior to 
the August 2003 certificate of death, with respect to any of 
the conditions listed as associated with the Veteran's death.  
See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 
1330 (Fed. Cir. 2000) [service incurrence may be rebutted by 
the absence of medical treatment for the claimed condition 
for many years after service].  The conditions shown to be 
associated with the Veteran's death are not shown to be 
present until many decades after service.  

Second, there is no medical evidence establishing that a 
relationship is possible between any of the disorders that 
have been found to have caused or contributed to cause the 
Veteran's death and his military service on a direct basis.  

Third, none of the cardiovascular conditions listed on the 
death certificate and associated with the cause of the 
Veteran's death were shown to have been manifested within the 
first post-service year. 38 C.F.R. §§ 3.307, 3.309 (2008).  

Further, to the extent the appellant's argument for 
entitlement rests on an etiological link between the 
Veteran's rheumatoid arthritis of multiple joints and the 
cause of the Veteran's death, rheumatoid arthritis was not 
shown to have been manifested within the first post-service 
year.  Id.  Nor is there any opinion or other competent 
evidence that the Veteran's rheumatoid arthritis is 
etiologically related to service or to any service-connected 
disability including orthopedic disabilities of the back and 
right leg.  

In this regard, to the extent the appellant's argument for 
entitlement rests on an etiological link between 
osteoarthritis and rheumatoid arthritis, osteoarthritis and 
rheumatoid arthritis are two different categories of 
disability, resulting from different etiologies and 
pathogeneses and can result in different chronic 
symptomatologies.  Osteoarthritis is a noninflammatory 
degenerative joint disease seen mainly in older persons, 
characterized by degeneration of the articular cartilage, 
hypertrophy of bone at the margins, and changes in the 
synovial membrane.  It is also known as degenerative 
arthritis and degenerative joint disease.  See Dorland's 
Illustrated Medical Dictionary 1365 (31st ed. 2007).  VA 
rates arthritis due to trauma as degenerative arthritis 
(osteoarthritis).  38 C.F.R. § 5010 (2008).

Rheumatoid arthritis, on the other hand, is a chronic 
systemic disease primarily-but not always-of the joints, 
usually polyarticular (multiple joints), marked by 
inflammatory changes in the synovial membranes and articular 
structures and by muscle atrophy and rarefaction of the 
bones.  The cause is unknown, but autoimmune mechanisms and 
virus infection have been postulated.  See Dorland's 
Illustrated Medical Dictionary 152, 159 (31st ed. 2007).  

Even assuming that the Veteran's rheumatoid arthritis was 
related to service-which has not been shown-there is no 
competent evidence that the rheumatoid arthritis is in any 
way related to the cause of the Veteran's death either 
directly; or as a contributory cause of death, since it has 
not been shown to have contributed substantially and 
materially to the Veteran's death.

In sum, there is in general no competent evidence of any 
relevant linkages beneficial to the appellant's claim as 
suggested by her at the March 2007 Travel Board hearing.
  
As a result of the foregoing, the Board finds that there is 
no probative evidence that any service-connected disability, 
"contributed substantially or materially" to death, "combined 
to cause death," or "aided or lent assistance to the 
production of death."  38 C.F.R. § 3.312(c)(1).  See 
generally Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  

The appellant does not possess the requisite medical training 
or knowledge to render probative medical opinions.  
Therefore, to the extent her arguments contain opinions as to 
the etiology of any of the conditions that caused the 
Veteran's death, this is simply not competent or persuasive 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

For these reasons, the Board concludes that the evidence 
against the claim is more probative and of greater weight 
and, based on this evidence, the Board finds that service 
connection for the cause of the Veteran's death is not 
warranted.  There is simply no competent evidence indicating 
that any of the conditions that caused the Veteran's death 
was incurred in service.   

As such, it is the judgment of the Board that the 
preponderance of the evidence is against the appellant's 
claim, and there is no benefit of the doubt that could be 
resolved in the appellant's favor.

The decision here has been made based on the existing medical 
records.  If, however, in the future the appellant is able to 
provide information making it possible to obtain new and 
material evidence on this issue, the claim may then be 
reopened and readjudicated based on that new and material 
evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

III.  Entitlement to DIC Under 38 U.S.C.A. § 1318

DIC benefits may be awarded to a surviving spouse upon the 
death of the Veteran from a service-connected disability. 38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.5(a) (2008).  As 
determined above, however, the evidence does not show that 
the cause of the Veteran's death was service connected.  
Therefore, entitlement under these provisions is not 
warranted.

Even if the Veteran's death is not determined to be service-
connected, the law provides that when a veteran's death is 
not determined to be due to service-connected disability, a 
surviving spouse may still be entitled to DIC benefits if 
other conditions discussed below are met.  

Under 38 U.S.C.A. § 1318(a) (West 2002), benefits are payable 
to the surviving spouse of a "deceased veteran" in the same 
manner as if the death were service-connected.  A "deceased 
veteran" for purposes of this provision is a veteran who dies 
not as the result of the Veteran's own willful misconduct, 
and who either was in receipt of compensation, or for any 
reason (including receipt of military retired pay or 
correction of a rating after the Veteran's death based on 
clear and unmistakable error) was not in receipt of but would 
have been entitled to receive compensation, at the time of 
death for service-connected disabilities rated totally 
disabling.  The service-connected disabilities must have 
either been continuously rated totally disabling for 10 or 
more years immediately preceding death or continuously rated 
totally disabling for at least five years from the date of 
the Veteran's separation from service.  The total rating may 
be schedular or based on unemployability.  38 U.S.C.A. § 
1318(b); 38 C.F.R. § 3.22 (2008);  Nat'l Org. of Veterans' 
Advocates, Inc. v. Sec'y of Veterans Affairs, 314 F.3d 1373 
(Fed. Cir. 2003).

The Veteran was released from active duty in April 1971.  As 
reflected in rating decisions before his death, service 
connection was in effect for spondylolisthesis of L5-S1 due 
to back injury, which was rated as 60 percent disabling from 
October 30, 1996; and for right leg length discrepancy, 3.5 
centimeter longer than left, which was rated as 10 percent 
disabling from October 30, 1996.  

A total disability evaluation based upon unemployability due 
to service-connected disabilities (TDIU) was also in effect 
from October 30, 1996 until his death in July 2003, or for 
about seven years immediately preceding his death.  A total 
rating was not in effect for any period within the first five 
years after his release from service.  Also, the Veteran was 
not a former prisoner of war.  Thus, the conditions for 
entitlement to DIC benefits under 38 U.S.C.A. § 1318 are not 
met.  

In sum, as the Veteran's service-connected disabilities were 
not continuously rated totally disabling for 10 or more years 
immediately preceding death or continuously rated totally 
disabling for at least five years from the date of his 
separation from service, the "totally disabling" requirement 
under 38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22 has not been 
met.  Additionally, the Veteran was not a former prisoner of 
war.  Accordingly, the appellant's claim under 38 U.S.C.A. § 
1318 must be denied for lack of legal merit.  Cacalda v. 
Brown, 9 Vet. App. 261 (1996) (where law is dispositive, not 
evidence, the appeal should be terminated for lack of legal 
merit or entitlement); Luallen v. Brown, 8 Vet. App. 92 
(1995); Sabonis v. Brown, 6 Vet. App. 426 (1994).  
Accordingly, for the reasons stated above, the Board finds 
that entitlement to DIC benefits is not warranted.


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.

Entitlement to DIC pursuant to the provisions of 38 U.S.C.A. 
§ 1318 is denied.





____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


